DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on August 3, 2020, is acknowledged.
Claims 1-11 are pending in the instant application.
The Substitute Specification, filed August 30, 2020, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the particular steps to achieve the result of regenerating the electron source, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Applicant’s specification states that regeneration of the electron source is achieved through the combination of particular processes of at least (1) application of a voltage .

Claims 1-11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method of regenerating a field emission tips, does not reasonably provide enablement for the method of regenerating all types emission source (i.e., secondary or thermionic electron emission).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Applicant’s specification is particular to the regeneration of metallic field emission cathodes (Page 1, lines 14-18). The specification fails to enable one skilled in the art how to make/use the claimed method of regenerating an electron source encompassing all types of electron sources, e.g., carbon nanotubes, thermionic, secondary emission, etc. Applicant discloses the regeneration of a metallic cold (field) emission tips comprising a reaction product formed of metal atoms in the presence of gas, but the same process has not been described for the manufacture of other types of electron sources.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 states “the method comprising: regenerating the electron source in situ to an emission capability of the electron source satisfying a regeneration condition”, however, the claim fails to set forth the steps required to achieve regenerating of the electron source or as to what regenerating of the electron source entails. As such, the claim is considered incomplete for omitting essential steps in order to achieve the condition of regenerating the electron source. 
Claim 2 states “self-forming a protrusion in situ at the needle tip responsive to the emission capability of the electron source satisfying the regeneration condition”, however, the claim fails to set forth the steps required to achieve the self-forming process. As such, the claim is considered incomplete for omitting essential steps in order to achieve the self-forming process. Applicant’s specification states “self-forming the protrusion in situ at the needle tip by heating, by applying a bias voltage, or by a combination thereof”, which raises the issue of unclearness since the recitation “self-forming” defines the act or process of forming or developing oneself or itself, i.e., without an external cause or influence. Applicant’s disclosure of the use of a heating and/or voltage step to form the protrusion challenges the meaning of self-forming. 
Regarding claim 2, claim 2 recites the limitation “an emission site“, in line 6, this limitation renders the claim indefinite, since where a claim directed to a device can be read to include the same element twice, it is considered indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). It is unclear if the claimed “emission site” refers to the previously stated “emission site” of claim 1 or to an additional emission site.
Regarding claim 2, claim 2 recites the limitation “an emission site“, in line 14, this limitation renders the claim indefinite, since where a claim directed to a device can be read to Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). It is unclear if the claimed “emission site” refers to the previously stated “emission site” of claim 1 or to an additional emission site.
Claim 3 states “the self-forming a protrusion in situ at the needle tip comprises self-forming the protrusion in situ at the needle tip by heating, applying a bias voltage, or a combination thereof”. The recitation raises the issue of unclearness since the recitation “self-forming” defines the act or process of forming or developing oneself or itself, i.e., without an external cause or influence. 
Claim 5 states “capable of self-forming the protrusion at a specified orientation”, however, the claim fails to set forth the steps required to achieve the self-forming process. As such, the claim is considered incomplete for omitting essential steps in order to achieve the self-forming process. Applicant’s specification states “self-forming the protrusion in situ at the needle tip by heating, by applying a bias voltage, or by a combination thereof”, which raises the issue of unclearness since the recitation “self-forming” defines the act or process of forming or developing oneself or itself, i.e., without an external cause or influence. 
Claim 1-3, 7-9 and 11 recites the term “in situ”, which renders the claim indefinite since the term “in situ” is ambiguous since it is unclear the intended meaning of the word, i.e., does it mean the electron source is being regenerated within a device is being used, or, does it mean the emission site is regenerated at the original location that was damage?
Claim 11 states “after repairing the emission site of the electron source, regenerating the electron source in situ responsive to the emission capability of the electron source satisfying the regeneration condition”, it is unclear as to how the regenerating electron source is performed on an already repaired emission site.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanishi et al. (WO 2011/033989 A1).
Regarding claim 1, Yamanishi discloses a method of regenerating an electron source, the electron source comprising at least one emission site (26a) fixed on a needle tip (26), the emission site including a reaction product formed by metal atoms and gas molecules (π[0073]), the method comprising: regenerating the electron source in situ responsive to an emission capability of the electron source satisfying a regeneration condition (π[0073]).
Regarding claim 2, Yamanishi discloses a method wherein the regenerating the electron source in situ comprises: forming a highly-reactive active region (26a) in situ on a base of the needle tip (26)  responsive to the emission capability of the electron source satisfying the regeneration condition, wherein an outer surface of the active region includes the metal atoms; and forming an emission site on the outer surface of the active region, wherein the emission site includes a reaction product formed by the metal atoms and the gas molecules (π[0073-0082]).
Regarding claim 8, Yamanishi discloses a method further comprising: when the electron source regenerated in situ satisfies the regeneration condition, regenerating the electron source in situ again (π[0073-0082]).
Regarding claim 9, Yamanishi discloses a method further comprising: performing a heat treatment on the electron source prior to regenerating the electron source in situ (π[0073-0082]).

Regarding claim 11, Yamanishi discloses a method comprising: after repairing the emission site of the electron source, regenerating the electron source in situ responsive to the emission capability of the electron source satisfying the regeneration condition (π[0073-0082]).

Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2015/0002009).
Regarding claim 1, Zhang discloses a method of regenerating an electron source, the electron source comprising at least one emission site fixed on a needle tip (101), the emission site including a reaction product formed by metal atoms and gas molecules (Fig. 3, steps 313 & 315), the method comprising: regenerating the electron source in situ responsive to an emission capability of the electron source satisfying a regeneration condition (Fig. 3, π[0048]).
Regarding claim 2, Zhang discloses a method wherein the regenerating the electron source in situ comprises: self-forming a protrusion (Fig. 3, step 313, π[0045]) in situ at the needle tip responsive to the emission capability of the electron source satisfying the regeneration condition, wherein an outer surface of the protrusion includes the metal atoms; and forming an emission site on the outer surface of the protrusion, wherein the emission site includes a reaction product formed by the metal atoms and the gas molecules (Fig. 3, step 315); or wherein the regenerating the electron source in situ comprises: forming a highly-reactive active region (Fig. 3, step 313, π[0045]) in situ on a base of the needle tip responsive to the emission capability of the electron source satisfying the regeneration condition, wherein an 
Regarding claim 3, Zhang discloses a method wherein the self-forming a protrusion in situ at the needle tip comprises self-forming the protrusion in situ at the needle tip by heating, applying a bias voltage, or a combination thereof (Step 313, Fig. 3).
Regarding claim 4, Zhang discloses a method wherein the protrusion has a size of an order of magnitude of a sub-nanometer to 100 nanometers (π[0036]).
Regarding claim 5, Zhang discloses a method wherein a material of which the protrusion is made is the comprises same as or different from a material of which the base is made (π[0045]), and/or the needle tip has a material or orientation that is capable of self-forming the protrusion at a specified orientation (π[0045]), and/or the metal atoms of the outer surface of the protrusion are formed by an electroplating and/or evaporation process (π[0043]).
Regarding claim 7, Zhang discloses a method further comprising: before or after regenerating the electron source in situ, applying an electric field to the electron source to cause the gas molecules to be adsorbed on the emission site so as to remove at least one emission site that is not at an axial position of the a surface of the needle tip.
Regarding claim 8, Zhang discloses a method further comprising: when the electron source regenerated in situ satisfies the regeneration condition, regenerating the electron source in situ again (π[0045]).
Regarding claim 9, Zhang discloses a method further comprising: performing a heat treatment on the electron source prior to regenerating the electron source in situ (Fig. 2, step 311).
Regarding claim 10, Zhang discloses a method further comprising: after performing the heat treatment on the electron source, repairing the emission site of the electron source responsive to an emission capability of the electron source satisfying a emission site repairing 
Regarding claim 11, Zhang discloses a method comprising: after repairing the emission site of the electron source, regenerating the electron source in situ responsive to the emission capability of the electron source satisfying the regeneration condition (Fig. 3, steps 313-317).

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879